Citation Nr: 1625435	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-41 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as anxiety, depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral foot disability, claimed as neuropathy and a sciatic nerve disorder. 

3.  Entitlement to service connection for a respiratory disability, claimed as asthma.

4.  Entitlement to service connection for a skin disability, claimed as dermatophytosis and purigo.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

7.  Entitlement to service connection for diabetes mellitus, type II. 

8.  Entitlement to service connection for a disability manifested by chronic joint pain.  

9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for psychiatric disability, bilateral foot disability, asthma, diabetes mellitus, GERD, tinnitus, a skin disability, hypertension, and chronic joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a written statement dated in March 2016 and received by the Board in April 2016, the Veteran indicated he no longer wanted to pursue his appeal, and requested the Board to dismiss the case.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 


      (CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to service connection for psychiatric disability, claimed as anxiety, depression and PTSD, is dismissed.

The appeal for entitlement to service connection for bilateral foot disability, claimed as neuropathy and a sciatic nerve disorder, is dismissed.

The appeal for entitlement to service connection for a respiratory disability, claimed as asthma, is dismissed.

The appeal for entitlement to service connection for a skin disability, claimed as dermatophytosis and purigo, is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for GERD is dismissed.

The appeal for entitlement to service connection for diabetes mellitus, type II is dismissed.

The appeal for entitlement to service connection for a disability manifested by chronic joint pain is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


